DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 9  is objected to because of the following informalities:  
Claim 1 recites the limitation “the superheat” in line 6 which should be recited to --the present superheat-- for proper antecedent basis.  
Claim 9 recites the limitation “the superheat” in line 10 which should be recited to --the present superheat-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP03-125860A) in view of Tang et al. (2016/0159198).
Regarding claim 1, Suzuki discloses a method of detecting electrical failure in a refrigeration system, the method comprising: 

in response to the superheat (the actual degree of superheat SH) of the refrigeration system being outside of the normal operating range (the range between the upper limit value SHmax and the lower degree of superheat SHlow; Suzuki discloses the actual superheat SH is compared with the desired superheat SHgoal; see Overview), detecting an electrical property (the electric current which is converted from the obtained opening f) of an expansion valve assembly (6) of the refrigeration system (see Overview, CONSTITUTION and paragraphs 2-4 of page 9); 
determining whether the expansion valve assembly (6) has experienced an electrical failure (unchanged electric current which corresponds to the unchanged opening area of the expansion valve 6) based on at least the electrical property (electric current) of the expansion valve assembly (6; paragraphs 2-4 of page 9); and 
However, Suzuki fails to disclose the method comprising a step that in response to a determination that the expansion valve assembly has experienced the electrical failure, generating a first signal indicating that the expansion valve assembly has experienced the electrical failure.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Suzuki to incorporate claimed fault diagnosis as taught by Tang in order to prevent deficient operation and damage of the system due to the failure occurred on the electronic expansion valve.  
Regarding claim 4, Suzuki discloses the electrical property is at least one of a voltage, a current (the electric current), or a power of the expansion valve assembly (6; see Overview and figure 2).
Regarding claim 5, Suzuki as modified discloses determining whether the expansion valve assembly (6) has experienced the electrical failure (fault state) comprises: 
determining whether the electrical property (electric current) of the expansion valve assembly (6) is varying (changing of the electric current due to changing of the opening degree of the valve; paragraph [0111], Tang); and 
determining, responsive to a determination that the electrical property (electric current) is not varying (the unchanging of the electric current due to unchanging of opening degree of the valve; Tang teaches the valve is locked somewhere or cannot be opened to a certain interval; paragraph [0111]), that the expansion valve assembly (6) 
Regarding claim 8, Suzuki as modified discloses determining whether the expansion valve assembly (6) has experienced the electrical failure (fault state) comprises: 
determining whether the electrical property (electric current) of the expansion valve assembly (6) is varying (changing of the electric current due to changing of the opening degree of the valve; paragraph [0111], Tang); and 
concluding, based on a determination that the electrical property (electric current) is varying (changing of the electric current due to changing of the opening degree of the valve; paragraph [0111], Tang), that the expansion valve assembly is operating normally (Suzuki discloses the opening of the valve is converted into electric current signal; upon the modification, the system of Suzuki with the incorporated fault diagnosis of Tang is based on electric current; when the valve opening is varying, the operation of the system is normal; paragraphs [0111]-[0115], Tang).
Regarding claim 9, Suzuki as modified in detail in claim 1 above discloses a system comprising: 
a housing (the vehicle housing) defining a temperature controlled space (interior space of the vehicle); 

an actuator (it is understood to one having ordinary skill in the art that the electronic expansion valve including a stepper motor in order to actuate the opening of the valve; in case applicant disagree with the Office position, Tang teaches the electronic expansion valve including a stepper motor; paragraph [0108], Tang); and 
a controller (7 and 61) configured to: determine whether a present superheat (the actual superheat SH) of the refrigeration system is between a maximum superheat (the upper limit value SHmax of the desired superheat SHgoal) and a minimum superheat (the lower degree of superheat SHlowof the desired superheat SHgoal) for the refrigeration system, the maximum superheat and the minimum superheat defining a normal operating range (the range of SHgoal; see Overview, CONSTITUTION and paragraphs 2-4 of page 9 and see figures 11-12); 
in response to the superheat (the actual superheat SH) of the refrigeration system being outside of the normal operating range (the range of SHgoal), detecting an electrical property (electric current) of an expansion valve assembly (6) of the refrigeration system (see Overview, CONSTITUTION and paragraphs 2-4 and see figures 2 and 11-12); 
determining whether the expansion valve assembly (6) has experienced an electrical failure (fault state, Tang) based on at least the electrical property (the electric current) of the expansion valve assembly (6; paragraphs [0111]-[0115], Tang); and 

Regarding claim 10, Suzuki as modified discloses the actuator (the stepper motor) is configured to actuate an expansion valve (6; paragraph [0108], Tang); and 
the actuator is configured as a stepper motor (paragraph [0108], Tang) such that the expansion valve (6) of the thermal exchange system is selectively movable by the stepper motor to a plurality of positions (paragraph [0108], Tang).
Regarding claim 11, Suzuki discloses the electrical property is at least one of a voltage, a current (the electric current; see Overview, Suzuki), or a power of the expansion valve assembly.
Regarding claim 12, Suzuki as modified discloses the system comprises a plurality of sensors (sensors 60, 59a and 59b); 
wherein the plurality of sensors are coupled to the controller (7 and 61; see figure 2); 
wherein the thermal exchange system comprises: 
a refrigerant configured to facilitate thermal energy exchange (see figure 2); 
an evaporator (5) configured to change a temperature of the refrigerant and couple to at least one of the plurality of sensors (59a and 59b; see figure 2); and 

wherein the controller (7 and 61) is configured to actuate the stepper motor (paragraph [0108], Tang) such that the expansion valve (6) changes a pressure of the refrigerant (see figure 2, Suzuki).
Regarding claim 16, Suzuki as modified in detail in claim 1 above discloses a controller for diagnosing a refrigeration system (see figures 2 and 11-12 of Suzuki and figure 4 of Tang), the controller configured to: 
determine a present superheat (an actual superheat SH) of the refrigeration system (Overview of Suzuki); 
determine a maximum superheat (the upper limit value SHmax of the desired superheat SHgoal) and a minimum superheat (the lower degree of superheat SHlowof the desired superheat SHgoal) for the refrigeration system, the maximum superheat and the minimum superheat defining a normal operating range (the range of superheat SH; CONSTITUTION; see figures 11-12); 
detect, responsive to the present superheat (the actual superheat SH) of the refrigeration system being outside of the normal operating range (the range of the desired superheat SHgoal), an electrical property (electric current) of an expansion valve assembly (6) of the refrigeration system (see Overview, CONSTITUTION and paragraphs 2-4 of page 9 and see figures 11-12); 
determine whether the expansion valve assembly (6) has experienced an electrical failure (a fault state, Tang) based on at least the electrical property (the electric current) of the expansion valve assembly (6; ); and 

Regarding claim 20, Suzuki discloses the electrical property is at least one of a voltage, a current (the electric current; see Overview, Suzuki), or a power of the expansion valve assembly.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tang as applied to claim 1 above and further in view of Becker et al. (EP2998667A1).
Regarding claim 2, Suzuki discloses the method further comprising determining the present superheat (the actual superheat) by: 
detecting, by at least one sensor (59b) of a plurality of sensors (temperature sensors 59a and 59b), a coil inlet temperature of the refrigeration system (the temperature sensor 59b detects the coil inlet temperature; see figure 2); 
detecting, by at least one sensor (59a) of the plurality of sensors (temperature sensors 59a and 59b), a coil outlet temperature of the refrigeration system (the temperature sensor 59a detects the coil inlet temperature; see figure 2); and calculating, based on at least one of the coil inlet temperature (59b), the coil inlet pressure, the coil 
However, Suzuki fails to disclose detecting, by at least one sensor of the plurality of sensors, a coil inlet pressure of the refrigeration system; detecting, by at least one sensor of the plurality of sensors, a coil outlet pressure of the refrigeration system.
Becker teaches a method and apparatus for evaluating the energy efficiency of a heat pump comprising a step that detecting, by at least one sensor (P-entrance) of the plurality of sensors, a coil inlet pressure of the refrigeration system (see figure 1); detecting, by at least one sensor (Psuperheat) of the plurality of sensors, a coil outlet pressure of the refrigeration system (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Suzuki to incorporate claimed pressure sensors as taught by Becker in order to improve the calculation accuracy for the determining the superheat value.
Regarding claim 13, Suzuki as modified in detail in claim 2 above discloses the system is configured to: 
detect, by at least one sensor (59b) of a plurality of sensors (59a and 59b of Suzuki and Pentrance and Psuperheat of Tang), a coil inlet temperature of the refrigerant (see figure 2 of Suzuki); 
detect, by at least one sensor (Pentrance, Tang) of the plurality of sensors, a coil inlet pressure of the refrigerant (see figure 1 of Becker); 
detect, by at least one sensor (59b) of the plurality of sensors, a coil outlet temperature of the refrigerant (see figure 2, Suzuki); 
superheat, Tang) of the plurality of sensors, a coil outlet pressure of the refrigerant (see figure 1 of Becker); 
store, by the controller (7 and 61), the coil inlet temperature, the coil inlet pressure, the coil outlet temperature, and the coil outlet pressure in a memory device (ROM); and 
calculate, by the controller (7 and 61), based on at least one of the coil inlet temperature (59b), the coil inlet pressure, the coil outlet temperature (59a), or the coil outlet pressure, the present superheat (the actual superheat SH) of the refrigeration system (CONSTITUTION, Suzuki).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tang as applied to claim 1 above and further in view of Blatchley et al. (2021/0101445).
Regarding claim 3, Suzuki discloses the method further comprising determining the maximum superheat and the minimum superheat for the refrigeration system by: 
detecting an ambient temperature (Ta; see figures 11-12); and calculating the maximum superheat and the minimum superheat for the refrigeration system based on at least one of the ambient temperature (Ta; see figures 11-12) or the ambient pressure.
However, Suzuki fails to disclose detecting an ambient pressure.
Blatchley teaches a heat pump system comprising an ambient pressure sensor 292 for detecting an ambient pressure for a controller (paragraphs [0026] and [0031] see figure 2).

Regarding claim 14, Suzuki as modified in detail as in claim 3 above discloses the system is further configured to: 
detect, by at least one sensor (60) of the plurality of sensors, an ambient temperature (see figure 2 of Suzuki); 
detect, by at least one sensor (292, Blatchley) of the plurality of sensors, an ambient pressure (see figure 2 of Blatchley); and 
calculate, by the controller (7 and 61, Suzuki), the maximum superheat and the minimum superheat for the refrigeration system based on at least one of the ambient temperature (60; CONSTITUTION of Suzuki; see figure 2) or the ambient pressure.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tang as applied to claim 1 above and further in view of Becker and Blatchley.
Regarding claim 17, Suzuki as modified discloses the controller (7 and 61, Suzuki) is further configured to: 
detect a first temperature (59b) and a second temperature (59a) within the refrigeration system (see figure 2); 
detect an ambient temperature (60; see figure 2); 
determine the present superheat (the actual superheat SH) of the refrigeration system based on at least one of the first temperature (59b), the second temperature 
determine the maximum superheat and the minimum superheat based on at least one of the ambient temperature (60; see Overview and CONSTITUION of Suzuki) or the ambient pressure.
However, Suzuki fails to disclose the controller to detect a first pressure and a second pressure within the refrigeration system; and detect an ambient pressure.
Becker teaches a method and apparatus for evaluating the energy efficiency of a heat pump comprising a controller configured to detect a first sensor (P-entrance) and a second sensor (Psuperheat; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Suzuki to incorporate claimed pressure sensors as taught by Becker in order to improve the calculation accuracy for the determining the superheat value.
Blatchley teaches a heat pump system comprising an ambient pressure sensor 292 for detecting an ambient pressure for a controller (paragraphs [0026] and [0031] see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Suzuki to incorporate claimed ambient pressure sensor as taught by Blatchley in order to improve the calculation accuracy for the determining the superheat value.

Allowable Subject Matter
Claims 6-7, 15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statements are the reason for indicating of allowable subject matters:
	The best prior art Suzuki and Tang fails to disclose the system including the controller to provide a second signal to a compressor to cause a modification in an operation of the compressor to mitigate effects of the electrical failure. Also, the prior art of record fails to provide further teaching or motivation to modify the system of Suzuki or Tang in order to arrive the claimed invention. Therefore, claims 6-7, 15, and 18-19 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763